Case: 15-14684   Date Filed: 05/02/2016   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14684
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cr-00090-CEM-KRS-1

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                   versus


MICHAEL DOHERTY,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (May 2, 2016)

Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 15-14684     Date Filed: 05/02/2016   Page: 2 of 2


      Adeel Bashir, appointed counsel for Michael Doherty, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Doherty’s conviction and sentence are AFFIRMED.




                                         2